                          Case 5:21-mj-00491-SM Document 1 Filed 08/19/21 Page 1 of 6
AO 91 (rev.11/11) Criminal Complaint                             AUTHORIZED AND APPROVED DATE:




                                         United StatesDistrict Court
                                                                  for the

                       WESTERN                              DISTRICTOF                            OKLAHOMA


         United Statesof America                                     )




                                                                     )




                   V                                                 )




                                                                     )
                                                                                       CaseNo:      M-21-491-SM
          David ShaneBumpass,                                        )




                                                    CRIMINAL COMPLAINT
          1,the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or aboutthe dateof November15,2019 in the county of McClain, in the WesternDistrict of Oklahoma,within Indian

country, the defendant violated:

                                                             COUNT 1
                                                     Assault by Strangulation

                   Code Sections                                                    OffenseDescription
                    18 U.S.C. § 113(a)(8)                                           Assault by Strangulation
                    18 U.S.C. § 1153

                                                            COUNT 2
                                            Assault by Striking, Beating, and Wounding

                   Code Sections                                                    OffenseDescription
                    18 U.S.C. § 113(a)(4)                                           Assault by Striking, Beating, and Wounding
                    18 U.S.C. § 1152

                                                            COUNT 3
                                            Simple Assaultwith Victim Under Age 16

                   Code Sections                                                    OffenseDescription
                   18 U.S.C. § 113(a)(5)                                            Simple Assault with Victim Under Age 16
                   18 U.S.C. § 1153

                                                            COUNT 4
                                            Domestic Assault and Battery in Presence of a Minor

                   Code Sections                                                    OffenseDescription
                   21 0.S. § 644(G)                                                 DomesticAssaultand Battery in Presenceof a Minor
                    18 U.S.C. § 13
                    18 U.S.C. § 1152


         This criminal complaint is based on these facts:

          Seeattached Affidavit of Special Agent James Wren of the Federal Bureau of Investigation which is incorporated and made a

part hereof by reference.
                      Case 5:21-mj-00491-SM Document 1 Filed 08/19/21 Page 2 of 6
        [] Continued on the attached sheet.



                                                                '-ZZ/v
                                                           JAMES WREN, Special Agent
                                                           Federal Bureau of Investigation




Sworn to before me and signed in my presence.

Date:     August 19, 2021
City and State: Wbna_ejlxJMjg£LB                           SUZANNE MITCHELL, U.S. Magistrate Judge
              Case 5:21-mj-00491-SM Document 1 Filed 08/19/21 Page 3 of 6



                                          AFFIDAVIT


           I, JamesWren, a SpecialAgent of the FederalBureau of Investigation (FBI),

   Oklahoma City Division, being duly sworn, state:

                                 AFFIANT’S EXPERIENCE

1. 1 have been employed as a Special Agent (SA) with the FBI since 2019 and have been

temporarilyassignedto the OklahomaCity Division of theFBI. Sincemy time in the FBI, I

have conductedandparticipated in a wide variety of investigations,including casesinvolving

assault.

                                 PURPOSEOF AFFIDAVIT

2. This Affidavit is submitted in support of a warrant for the arrest of David Shane Bumpass

for the following offensescommitted in Indian country: Assault by Strangulation,in violation

of Title 18, United States Code, Sections 113(a)(8) and 1153; Assault by Striking, Beating,

and Wounding, in violation of Title 18, United StatesCode, Sections 113(a)(4) and 1152;

Simple Assault of a Victim    Under Age 16, in violation     of Title   18, United States Code,

Sections 113(a)(5) and 1153; and Domestic Assault and Battery in Presenceof a Minor, in

violation of 21 Oklahoma Statute, Section 644(G) and Title 18, United StatesCode, Sections

13 and 1152. Since this Affidavit is being submitted for the limited purpose of securing a

criminal complaint and an arrest warrant, I have not included each and every fact known to

me concerning this investigation. I have set forth only the facts that I believe are necessaryto

establish probable causeto support the issuanceof a criminal complaint and an arrest warrant.

                                                 1
              Case 5:21-mj-00491-SM Document 1 Filed 08/19/21 Page 4 of 6



                             FACTS AND CIRCUMSTANCES

3.       1 am aware of the information set forth below through conversations with other law

enforcement officers, review of reports and affidavits prepared by other law enforcement

officers, and review of documentsfrom related state court proceedings.This case was

originally investigatedby the McClain County Sheriffs Office (MCSO).

4.       On November 15, 2019, at approximately1:00 a.m., at 11203US Highway 177,

Byars, Oklahoma, Caryssa Watson (Watson) reported that she was sleeping on her couch when

she woke up to her child’s father David Shane Bumpass (Bumpass) screaming at her while

standingover her looking at her cell phone.Watson advisedthat Bumpass then broke her

phone, and shewent into her bedroom to pick her fifteen-month-old son L.B. (L.B.) up out of

his crib becausehe had been awakened by the yelling. She said she sat on the bed with L.B.

and tried to comfort him.

5.       Watson advised Bumpass then struck her in the forehead and strangled her. Watson

yelled to her uncle Gerald George (George) for help. George came into the room and attempted

to intervene to stop the attack. She reported Bumpass threatened to kill George, headbutted

him in the face, struck him in the chest, and pushed him to the floor. The fall causedinjuries

to both of George’s elbows. Watson took L.B., sat on the living room couch, and begged for

Bumpass to stop. Watson advised Bumpass then strangled her again to the point of passing

out. Shestatedthat shethought Bumpass would kill her.

6.       Watson said when Bumpass let go of her, she walked back toward her bedroom with

L.B. in her arms. Before entering the bedroom, Bumpass pushed Watson against a wall and


                                                2
              Case 5:21-mj-00491-SM Document 1 Filed 08/19/21 Page 5 of 6



punchedher in the face four times. During the assaultBumpass struck L.B., busting his lip

and causing it to bleed. Watson reported that she was bleeding from her eye.

7.       Once Watson realized her son was injured and bleeding, she advised she retrieved a

gun from her nightstand to try and stop the assault. The gun was holstered, and Watson told

Bumpass that she was serious and scared for herself, her son, and her uncle. Bumpass took

the gun away from Watson and put it in his truck that was parked outside.

8.       Watson advised she tried to run out the door of the home when Bumpass went to his

truck, but Bumpass would not allow her to leave and slammed the door on her foot, causing

scratches on the top. Watson said she made it outside, but Bumpass pulled her back in the

home by her hair and was trying to take L.B. from her. Bumpass then got in his truck and left.

George stated Bumpass would also not allow him to leave. George was finally able to get out

of the house while Bumpass was assaulting Watson and run to Watson’s mother’s residence.

9.       1 received a Tribal Citizenship Verification for Bumpass, which confirmed that he

possessesIndian blood and is an enrolled tribal member of the Chickasaw Nation, a federally-

recognized tribe. Consequently, he is an American Indian within the meaning of federal law.

The residence at 11203 US Highway 177, Byars, McClain County, Oklahoma, within the

Western District of Oklahoma, is within the exterior boundaries of the Chickasaw Nation

Reservation,which qualifies as Indian country under Title 18, United StatesCode, Section

1151


10.      Based on the foregoing facts, I believe that probable cause exists that on or about

November 15, 2019, in Byars, McClain County, Oklahoma, in Indian country, within the

Western District of Oklahoma, David Shane Bumpass, an Indian, committed Assault by
                                                3
              Case 5:21-mj-00491-SM Document 1 Filed 08/19/21 Page 6 of 6



Strangulation in violation of Title 18, United States Code, Sections 113(a)(8) and 1153;

Assault by Striking, Beating, and Wounding, in violation of Title 18, United States Code,

Sections 113(a)(4) and 1152; Simple Assault of a Victim Under Age 16, in violation of Title

18,United StatesCode, Sections 113(a)(5) and 1153; and Domestic Assault and Battery in the

Presenceof a Minor, in violation of Title 21, Oklahoma Statute, Section 644(G) and Title 18,

United StatesCode, Sections13 and 1152.

                 Further Your Affiant sayeth not.


                                                    /:?_ /a/7–-
                                                    hInes E. Wren
                                                    SpecialAgent
                                                    FederalBureau of Investigation


          Subscribed and sworn to before me this the    19th   dayof August,2021.




                                                    United StatesMagistrate Judge
